
	
		I
		111th CONGRESS
		1st Session
		H. R. 1890
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to increase the
		  percentage of State revolving loan funds reserved for American Samoa, the
		  Commonwealth of the Northern Mariana Islands, Guam, and the Virgin
		  Islands.
	
	
		1.State revolving loan funds
			 for American Samoa, Northern Mariana Islands, Guam, and the Virgin
			 IslandsSubsection (j) of
			 section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by
			 striking The total allotment of grants and all that follows
			 through the period and inserting The total allotment of grants under
			 this section for American Samoa, the Commonwealth of the Northern Mariana
			 Islands, Guam, and the Virgin Islands in any fiscal year shall be 0.5 percent
			 of the aggregate amount made available to carry out this section in that fiscal
			 year..
		
